DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, seepages 1-5, filed 10/24/2022, with respect to the rejection(s) of claim(s) 11 under U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nardiello (US 10173410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 3, 4, 5, 7, 10, 13-16, 18, 19, 21- 22, and 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugeun Bae (KR101575061B1, of record), Larsen (US 20150224699) in view of Houben (US 20150290878 A1, of record) further in view of Nardiello (US 10173410).
With respect to claim 11, Bae teaches a 3D printer comprising: at least one nozzle unit comprising the nozzle (nozzle variable stage, Figs. 2-4); a nozzle-shifting unit configured to shift the at least one nozzle unit in all directions (P0009, moves in X, Y, and Z direction relative to the output area); and an output area under the at least one nozzle unit and on which the 3D printing material extruded from the nozzle is stacked and an output is formed (bottom plate 20, Fig. 1 NOTE: P0023, invention is an improvement on the prior art shown in Fig. 1, maintains many features thereof) a discharge port defined only in a bottom surface of the nozzle, and configured to extrude the 3D printing material having a diameter smaller than a diameter of the bottom surface  (injection holes 522, Figs. 2-4), the discharge port being eccentrically located with respect to a center of the bottom surface (Fig. 2, eccentric with respect to nozzle body 520, P0019); and a flow path through which the 3D printing material passes and which is connected to the discharge port so as to output only through the bottom surface of the printer nozzle unit (Fig. 3).
Bae fails to teach wherein the flow path is connected to the discharge port in a direction that is not perpendicular to the bottom surface, teaching it being perpendicular (Fig. 2) and the bottom surface being bounded by an end of an inclined outer surface of the nozzle. In the same field of endeavor, additive manufacturing, Larsen teaches the bottom surface being bounded by an end of an inclined outer surface of the nozzle (Figure 13, Larsen, also explained above in the annotated figure) a flow path connected to the discharge port at an angle and outputs 3D printing material directly through the discharge port eccentrically located at the bottom surface of the printer nozzle unit (Fig. 4-5, P0030-P0033). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae to have a bent connection to increase the strength of the bond between deposited layers (P0032-P0033).
Bae fails to explicitly teach the 3D printer further comprising a driving unit for displacing the output area vertically, appearing to teach the nozzle moving vertically instead (P0009, Fig. 1). In the same field of endeavor, additive manufacturing, Houben teaches that it is well known to move the output area instead (P0006).  It would have been obvious to one of ordinary skill to make the output area movable in the vertical direction, using another known method of achieving vertical displacement between the nozzle and output area. 
With respect to the limitation "wherein the 3D printer is configured to extrude the 3D printing material from the respective printer nozzle unit onto the output area at a nozzle discharge rate, Vt, to form the stacked output as a 3D print at a 3D printinq speed, Vp, and has a speed ratio (VtNp) that is in a range of 1.0 < Vt/Vp <= 10" as Fig. 1 of Bae shows all extruded material forming the stacked output and as such the speed ratio of the feeding speed and the printing speed would be 1 as the rate of extrusion and travel of the printhead are the same. 
Further re: the limitation a diameter of the flow path being the same as the diameter of the discharge port, Nardiello discloses diameter of the flow path being same as the diameter of the discharge port (Figures 1,4, 8-9 flow path-28, discharge port-24, col 4, line 25-27).
  It would have been obvious to one of ordinary skill to modify the above combination with the teaching of Nardiello for the purpose of preferred orientation in the movement of the material through the pasage (col 4, line 30-31, Nardiello)
With respect to claim 3, While Bae fails to explicitly teach a relative size of the nozzle and discharge port, it would have been obvious to one of ordinary skill in the art to looking at the four differently sized holes of Bae and Fig. 4 which shows several of the holes appearing to fit the limitations, especially the largest hole which appears to have a diameter that is one fourth that of bottom surface to choose a relative diameter ratio within the claimed range of about 10 to about 30%. 
In re Mraz, 173 USPQ 25 (CCPA 1972). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).
With respect to claim 4, Bae further teaches wherein the discharge port has a circular shape (Fig. 4).
With respect to claim 5, Bae further teaches wherein the bottom surface has a circular shape, an oval shape, or a polygonal shape (Fig. 4).
With respect to claim 7, Bae is silent on the shape of the flowpath, only showing in as linear in 2D (Fig. 2). In the same field of endeavor, additive manufacturing, Larsen teaches a flowpath with a tub shape of which a vertical cross-section of a rotational axis is polygonal (Fig. 5, P0030-P0031). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae above to have this tub shape flowpath and outlet in order to increase the strength of the bond (P0032-P0033).
With respect to claim 13, while Bae fails to explicitly teach depositing at least one curled area, this is not a structural limitation of the 3d printer, but rather an intended use of the 3d printer. As the 3d printer as taught by Bae can move in all directions, it would be capable of depositing a curled area. Therefore the 3d printer of Bae meets this limitation.
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

With respect to claim 14, while Bae fails to explicitly teach depositing one of the recited patterns, this is not a structural limitation of the 3d printer, but rather an intended use of the 3d printer. As the 3d printer as taught by Bae can move in all directions, it would be capable of depositing several of these patterns, especially a straight one. Therefore the 3d printer of Bae meets this limitation.
With respect to claim 15, while the examiner notes that this is not a structural limitation, but rather an intended use of the 3d printer, Bae further teaches wherein the output formed on the output area has a multilayer structure formed by stacking at least two layers of the 3D printing material (P0009).
With respect to claim 16, while Bae fails to explicitly teach depositing one of the multilayer structures, being silent on the details thereof. However, as Bae is capable of printing curled areas and printing multilayer structures i.e. printing on deposited layers, Bae would be capable of performing these intended uses and as such meets the structural limitations of the claim. 
With respect to claim 18, Bae further teaches wherein the 3D printer uses fused filament fabrication (FFF) (P0020, filament type 3D printer).
With respect to claim 22, Bae further teaches wherein the output formed on the output area has a multilayer structure formed by stacking at least two layers of the 3D printing material (Fig. 1).
With respect to claims 10 and 21, Bae fails to teach the nozzle comprising a bent portion, being silent on this. In the same field of endeavor, additive manufacturing, Larsen teaches a flow path connected to the discharge port at an bent angle (Fig. 5, P0030-P0033). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae to have a bent connection in order to increase the strength of the bond between deposited layers (P0032-P0033). With respect to the limitation "so that the output has a strain rate level that is variable by controlling number of bent portions" This appears to be a design variable choice and as the claim is directed to the 3D printer itself and the combination as applied above meets the structural limitation of having a bent portion the combination is considered to meet the claim limitations.
Further re: the amended limitation wherein the at least one bent portion connected to discharge port in the bottom surface (Figure 13, showing the flow path has a bent portion and connected to discharge port in the bottom surface) , and the discharge port is inside an outer perimeter of the bottom surface in a plan view (Figure 8A, opening-304).

With respect to claim 24, Bae further teaches wherein the flow path is connected to the discharge port in a direction perpendicular to the bottom surface of the printer nozzle unit (shown in Fig. 3).

With respect to claim 26, Larsen discloses wherein in a side view the inclined outer surface has two sides of equal length that slope toward, and end, at respective edges of the bottom surface (Fig. 4).

With respect to claim 27, Larsen discloses the flow path includes a straight portion that precedes the bent portion, and the bent portion has a constant width from an end of the straight portion until connecting with the discharge port (Fig. 13, shows the flow path includes a straight portion-304  that precedes the bent portion-304B, and the bent portion has a constant width from an end of the straight portion until connecting with the discharge port).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugeun Bae (KR101575061B1, of record) and Larsen (US 20150224699)   in view of Houben (US 20150290878 A1, of record) as applied to claim 11 above, and further in view of McKiel (US 20170165917 A1, of record).
With respect to claim 2, the combination as applied above is silent on the specific dimensions of the nozzle. In the same field of endeavor, additive manufacturing, McKiel teaches fused filament deposition typically occurs on filaments in the range of 1 to 3 mm (P0003). As such it would have been obvious to one of ordinary skill in the art to modify the combination by specifically sizing it according to these known sizes to use known methods to achieve known results. If the filaments were on the mm range of radius then the distance between the center of the bottom surface and the discharge port would certainly fall between 1 micrometer and 1 meter.
Claims 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugeun Bae (KR101575061B1, OF RECORD) in view of Larsen (US20150224699A1, of record) and Church (US 20160031159 A1, of record). 
With respect to claim 19, Bae teaches a 3D printer for four-dimensional (4D) printing technology comprising: a first nozzle unit (nozzle variable stage, Figs. 2-4, see rejection of claim 11 above) comprising a nozzle for a 3D printer (nozzle variable stage, Figs. 2-4, see rejection of claim 11 above); a discharge port defined only in a bottom surface of the nozzle, having a diameter smaller than a diameter of the bottom surface and configured to extrude the 3D printing material (injection holes 522, Figs. 2-4), the discharge port being eccentrically located with respect to a center of the bottom surface (Fig. 2, eccentric with respect to nozzle body 520, P0019); and a flow path through which the 3D printing material passes and which is connected to the discharge port so as to output only through the bottom surface of the printer nozzle unit (Fig. 3) a nozzle-shifting unit configured to shift the first nozzle unit in all directions (P0009, moves in X, Y, and Z direction relative to the output area); and an output area under the first nozzle unit on which a 3D printing material extruded from each of the nozzles of the first nozzle unit is stacked (bottom plate 20, Fig. 1 NOTE: P0023, invention is an improvement towards the prior art shown in Fig. 1, maintains many features thereof), respectively, and an output is formed, wherein at least one of the first nozzle unit comprises the nozzle (nozzle variable stage, Figs. 2-4).
Bae fails to teach a second nozzle unit, being silent on this. In the same field of endeavor, additive manufacturing, Church teaches an apparatus comprising a plurality of identical nozzle units (P0057). It would have been obvious to one of ordinary skill in the art to modify the printer as taught by Bae by duplicating it's nozzle as an individually controllable unit in order to increase productivity (P0057). 
Bae as modified above fails to teach bottom surface being bounded by an end of an inclined outer surface of the nozzle and the flow path is connected to the discharge port in a direction that is not perpendicular to the bottom surface, teaching it being perpendicular (Fig. 2). In the same field of endeavor, additive manufacturing, Larsen teaches bottom surface being bounded by an end of an inclined outer surface of the nozzle (Figure 13, Larsen, also explained above in the annotated figure ) and a flow path connected to the discharge port at an angle (Fig. 5, P0030-P0033). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae to have a bent connection in order to increase the strength of the bond between deposited layers (P0032-P0033).
Further re: the limitation a diameter of the flow path being the same as the diameter of the discharge port, Nardiello discloses diameter of the flow path being same as the diameter of the discharge port (Figures 1,4, 8-9 flow path-28, discharge port-24, col 4, line 25-27).
  It would have been obvious to one of ordinary skill to modify the above combination with the teaching of Nardiello for the purpose of preferred orientation in the movement of the material through the pasage (col 4, line 30-31, Nardiello)

With respect to claim 20, Bae as modified above further teaches wherein the first nozzle unit and the second nozzle unit each further comprise an eccentric discharge port (hole 522, nozzle variable stage, Figs. 2-4, see rejection of claim 1 above).
With respect to claim 23, Larsen further teaches wherein the nozzle comprises a bent portion (Fig. 5). With respect to the limitation "so that the output has a strain rate level that is variable by controlling number of bent portions" This appears to be a design variable choice and as the claim is directed to the 3D printer itself and the combination as applied above meets the structural limitation of having a bent portion the combination is considered to meet the claim limitations. 
	 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741